FILED FOR RECORD
                                                                                                           2015 APR -9 PM 3: 49
                                                                                                                            ~
                                                CAUSE NO. 2014-CV-0393
                                                                                                                  TEHESA KIEL
                                                                                                                 FILEDCOUNTY
                                                                                                          ,UAC.fil.UPE IN     CLERK
DAVID GOAD                                                                                              4th COURT OF APPEALS
          Plaintiff:                                                                        SAN ANTONIO,
                                                                                   IN THE COUNTY  COl'RTTEXAS
v.                                                                                                    04/13/2015 10:39:27 AM
                                                                                                         KEITHAT   LAW
                                                                                                                E. HOTTLE
JAMIE OSBORNE                                                                                                  Clerk
          Defendant                                                       GUADALUPE COUNTY, TEXAS


                                      NOTICE OF APPEAL
                             NOTICE OF FRAlJD UPON THE COURT BY
                             JUDGE ROBIN DWYER AND COlJRT STAFf'

         Plaintiff, David Goad (Goad), appeals all actions (signed orders or other) taken by

Judge Robin Dwyer. Judge Robin Dwyer and the courts stafT manipulated with malice, the

judicial machinery of the court to ensure a predetermined outCOlllt.: violating Goad's

fundamental rights protected by the Texas and L' S Constitution.

         This notice includes, but is not limited to, the order of dismissal signed on February

19,2015, backdated to reflect FebnJary ! 8,2015, and FINDINGS OF FACT AND

CONCLUSIONS OF LAW dated March 24, 2015.




                                                               New Braunfels, Texas 78130


                                 CERTIFICA TE OF SERVICE
      The ulldcrsigncd ecr(ilks Ihal 011 .\pril I. ~ol'::. lhi" ,,",OTlCE OF APPEAL
NOTICE OF FRAUD lJPON THE COURT BY Jlil)(;Ji: ROBI~ l)\\YER AND COllRT STAFF "as
SCII cd on   all panics in accordance \\ illl T C\<I!'< HIIk~ of e1\ II Procedure a...   sci OIl!   h.... rclIl belo\\

         krclll~    R. Sloan.   ESf] 

                               -+ \0 

         I():'iOO San Pedro.. Suite
         San Antonio. Texas 78112 

         U.S Mail